—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered December 15, 1997, convicting him of criminal possession of a weapon in the third degree (two counts) and resisting arrest, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing (O’Dwyer, J.H.O., at the hearing; Dunlop, J., on the order), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Two police officers on routine patrol late at night observed the defendant quickly pedaling a bicycle, while repeatedly looking around and behind him, in an area where numerous robberies had recently been committed by perpetrators on bicycles. Based on their observations, the officers had an objective, credible reason to approach the defendant to request information (see, People v Reyes, 83 NY2d 945, cert denied 513 US 991; People v Hollman, 79 NY2d 181, 190; People v Crawford, 262 AD2d 330). The defendant immediately fled and discarded a handgun, providing the officers with probable cause for his arrest (see, People v Jackson, 249 AD2d 327). Thus, the Supreme Court properly denied suppression of the weapon.
The defendant’s remaining contention is without merit. Altman, J. P., Florio, H. Miller and Schmidt, JJ., concur.